Citation Nr: 0810845	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a seizure disorder.  

In a February 2006 rating decision, the RO denied entitlement 
to service connection for PTSD.  A notice of disagreement 
(NOD) has not been received.  In March 2008, the veteran's 
representative submitted argument on the issue of entitlement 
to service connection for PTSD to the Board.  Inasmuch as 
this argument was not submitted to the RO it does not 
constitute a NOD, aside from the fact that it was submitted 
more than one year after the decision at issue.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002) (requiring that NODs be filed with 
the activity entering the determination).  This issue has not 
been certified to the Board and absent a NOD, the Board does 
not have jurisdiction over it.  38 U.S.C.A. § 7105(a) (West 
2002) (appellate review is initiated by a NOD).  

A June 2006 letter notified the veteran of a hearing 
scheduled before a Veterans Law Judge in July 2006.  The 
veteran failed to report for that hearing.  The hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2007). 


FINDING OF FACT

The veteran's current seizure disorder is not due to a 
disease or injury in active service.


CONCLUSION OF LAW

The veteran's current seizure disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in July 2004 the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the July 2004 VCAA letter 
contained a notation that the veteran should send VA any 
information that pertained to his claim.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the July 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a June 2006 letter.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is not prejudiced by the 
deferred notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

To date, VA has not afforded the veteran a VA examination, or 
obtained a medical opinion regarding his seizure disability.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the instant case, the veteran's service medical records do 
not contain evidence of an in-service seizure disorder and 
there is no competent evidence that a current seizure 
disorder is related to his service.  The veteran has not 
reported a continuity of symptomatology extending from 
service.  For these reasons, an examination or opinion is not 
necessary.  Cf. McLendon v. Nicholson, 20 Vet App 79 (2006).

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
complaints or treatments related to a seizure disorder.

In September 2002 the veteran was admitted to the Dorn 
Veterans Hospital at the Columbia, South Carolina VA Medical 
Center (VAMC) after having a seizure.  The treating physician 
noted an extensive history of alcohol abuse and seizure 
related to alcohol withdrawal.  The diagnosis was a seizure 
disorder that was possibly related to alcohol withdrawal.  

A September 2002 treatment note from the VAMC reported that 
the veteran had a seizure disorder that was most likely 
related to alcohol withdrawal but that an epileptic disorder 
still could not be ruled out.

In October 2002 the veteran was treated by a neurologist at 
the VAMC.  The neurologist noted that the veteran was 
admitted to the hospital in September because of generalized 
tonoclonic seizures most likely related to alcohol.  The 
veteran's sister was present at the veteran's admission and 
confirmed that the veteran was a very heavy drinker who had 
frequent seizures from drinking.  The diagnosis was alcohol-
induced seizures.

In November 2002 the veteran underwent an 
electroencephalographic examination (EEG).  The impression 
was a normal EEG.

In September 2004 the veteran presented to the VAMC with 
complaints about anger over the death of a friend who died 
during basic training.  The veteran had memory loss for 2 
years that began with seizures from the withdrawal from 
alcohol.  The veteran reported that he was seen by a 
psychiatrist during boot camp.  The diagnosis was PTSD with 
depression and psychotic features; mood disorder related to 
general medical condition and seizures.

In January 2005 the veteran presented to the VAMC with 
depression.  The assessments were depression, PTSD, 
hypertension and a seizure disorder.

Analysis

The record indisputably documents a seizure disorder. 

The service treatment records do not document a seizure 
disorder in service.  The veteran has reported that he was 
treated by a psychiatrist in boot camp, but has not indicated 
how this treatment was related to his seizure disorder.   In 
any event, the service treatment records do not show evidence 
of this treatment.

There is also no competent evidence linking the current 
seizure disorder to service.  Record shows no seizure 
disorder until approximately 20 years after service when the 
veteran was admitted to the VA hospital.  The veteran has not 
reported a continuity of symptomatology and the record does 
not otherwise document such continuity.  There is no medical 
opinion linking the current disability to service.  
Additionally, in October 2002 a treating neurologist 
concluded that the veteran's seizure disorder was alcohol 
induced. 

As a lay person, the veteran is not competent to render an 
opinion that the seizure disorder is related to an injury or 
disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical records do not contain any evidence that the 
current seizure disorder is related to any disease or injury 
during service.  None of the veteran's treatment records 
relate any disease or injury in-service to the current 
seizures.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service, and the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


